Citation Nr: 0903348	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss.    

2.  Entitlement to service connection for anxiety condition 
(also claimed as panic attacks and depression).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
September 1970, during the Vietnam Era.  His DD-214 indicates 
that he served in Vietnam from September 1969 to September 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which denied service connection for anxiety condition 
(also claimed as panic attacks and depression) and right ear 
hearing loss.  The appellant disagreed with such decision and 
subsequently perfected an appeal.  

In November 2008, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  

On a December 2008 "Statement in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder 
(PTSD)" form (VA Form 21-0781), the veteran indicated that 
he endured a stressful incident in Vietnam.  This statement 
is construed by the Board as a service connection claim for 
PTSD.  As such, the matter is referred back to the RO for 
appropriate action.      

The issue of entitlement to service connection for anxiety 
condition (also claimed as panic attacks and depression) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDING OF FACT

On November 14, 2008, the Board received oral testimony on 
the record at a hearing before the undersigned Veterans Law 
Judge sitting at the RO and written notification from the 
appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal filed by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a June 2007 rating decision to 
which the veteran filed a timely notice of disagreement 
(NOD), received August 2007, with the denial of service 
connection for right ear hearing loss.  In November 2007, the 
veteran submitted a VA Form 9, "Appeal to Board of Veterans' 
Appeals" (Substantive Appeal), indicating he was appealing 
inter alia the issue of denial of service connection for 
right ear hearing loss.  

In a statement signed by the veteran and received by the 
Board on November 14, 2008, the appellant indicated that he 
wished to withdraw his appeal on the issue of entitlement to 
service connection for right ear hearing loss.  The same day, 
before the undersigned Veterans Law Judge sitting at the RO, 
the appellant through his accredited representative also 
testified on that record that he was "withdrawing the issue 
of service connection for the right ear hearing loss."  See 
November 2008 Board Hearing Transcript.

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2008).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008)(a).  

Here, the appellant has withdrawn the appeal of entitlement 
to service connection for right ear hearing loss.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration on the issue of entitlement to 
service connection for right ear hearing loss.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the issue of entitlement to service connection for right ear 
hearing loss, and thus, it is dismissed.


ORDER

The appeal for entitlement to service connection for right 
ear hearing loss is dismissed.


REMAND

The appellant seeks service connection for anxiety condition 
(also claimed as panic attacks and depression), which he 
contends was incurred as a result of his service in Vietnam.  
See March 2007 "Veteran's Application for Compensation 
and/or Pension," VA Form 21-526; November 2008 Board Hearing 
Transcript.  Review of the record reflects that additional 
development is necessary prior to analyzing the claim on the 
merits.

Review of the evidence of record and the appellant's 
testimony indicates that the appellant received treatment for 
his claimed anxiety condition from a private psychologist, 
Dr. R.S., in Johnson City, Tennessee, from July 2000 to 
August 2000, or 2007 to 2008.  See November 2008 Board 
Hearing Transcript; November 2008 "Authorization and Consent 
to Release Information to VA" form, VA Form 21-4142.  The 
appellant also indicated that these treatment records 
"support" his service connection claim for anxiety 
condition.  VA received private treatment records prepared by 
Dr. R.S. dated July 2007 to August 2007; however, the 
appellant indicated that these records were in support of a 
claim for PTSD.    

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the appellant's complete private treatment 
records from Dr. R.S. relating to his anxiety condition, 
panic attacks, and depression, should be obtained and 
associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
appellant's complete private treatment 
records from Dr. R.S. in Johnson City, 
Tennessee, to include treatment records 
from July 2000 to August 2000 or 2007 
to 2008, regarding the appellant's 
anxiety condition, panic attacks, and 
depression, and associate these records 
with the claims file.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  The AMC/RO should also obtain and 
associate with the claims file any 
recent treatment records from the VA 
Medical Center (VAMC) in Mountain Home, 
Tennessee, dated beginning August 2007, 
pertaining to the appellant's claimed 
anxiety condition, panic attacks, and 
depression.  
To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's service 
connection claim for anxiety condition 
(also claimed as panic attacks and 
depression) taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


